                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     4:18CR3070
                        Plaintiff,
                                                         MOTION TO EXTEND TIME FOR
       vs.
                                                            FILING RESPONSE TO
                                                          DEFENDANT’S MOTION TO
JOSEPH L. MELTON,
                                                                RECONSIDER
                        Defendant.

       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests that the time for filing the government’s

responsive brief to Defendant’s Motion for Reconsideration (filings 85, 86) be extended to

August 27, 2019, for the following reasons:

       1. I, the undersigned Assistant United States Attorney, had a significant sentencing

             hearing recently that required meeting with multiple witnesses in advance of the

             hearing, and preparing more than 40 exhibits, and needs additional time to respond to

             defendant’s motion.

       2. I had to review cases against approximately a dozen defendants for indictment this

             month. More time will be needed to address the defendant’s motion.

       3. I have not had the chance to contact defense counsel to ask for their position on this

             motion.

       WHEREFORE, the United States respectfully requests that the time for filing the brief in

response to Defendant=s Motion for Reconsideration be extended to August 27, 2019.
      Respectfully submitted,
      UNITED STATES OF AMERICA, Plaintiff
      JOSEPH P. KELLY
      United States Attorney
      District of Nebraska

By:   s/ Matthew R. Molsen
      MATTHEW R. MOLSEN, #22693
      Assistant U.S. Attorney
      100 Centennial Mall North, #487
      Lincoln, NE 68508
      402-437-5241
      matthew.molsen@usdoj.gov
